FROST, J.
Heard on defendant's motion for a new trial after verdict for plaintiff in sum of $800.
This case was tried with seven other eases numbered, respectively, 81640. 81647, 81648, 81649, 81650, 81651 anti 81652.
For discussion of the liability see' rescripts on file in No. 81652 and No-. 81649.
Mrs. Glaude, a married woman-, 33' years of age, sat on the left hand side-of the rear seat of an. automobile-*140which was in collision with a truck. The automobile was struck on the right hand side. 'She was not thrown out oi' the machine but received some superficial injuries which, as she testified, kept her in bed for three weeks. Her doctor saw her a few times at the house and she went to his office twice. She was earning $16 a week at the mill and had not returned to work up to the time of the trial.
For plaintiff: John R. Higgins.
For defendant: ffm. S. and E. W. Flynn.
Dr. T. .T. McLaughlin examined her on behalf of the defendant on October 16, 1929, at which time she complained of severe pains in the left side of the head and in the left leg. He could find no objective symptoms. After seeing Mrs. Glande and hearing the evidence, the Court thinks she would have been very generously compensated had the jury allowed her $600.
The Court, therefore, grants defendant’s motion for a new trial unless plaintiff, within five days, files her re-mittitur for all of the verdict in excess of $600. If such remittitur be so filed, a new trial is denied.